Opinion by
Oblady, J.,
It is not material whether the notice of protest was mailed to the defendant in the street mail box in front of the notary’s office, from which collections were made six or seven times a day, or in the general post-office at Allegheny. Each place was a recognized depositary of the government post-office system of receiving and forwarding mail matter, and the testimony of the clerk of the notary was explicit that he had personally placed a proper notice of protest in the mail box at one or the other of the named places. It is well settled that the fact of depositing in the post-office a properly addressed, prepaid letter, raises a natural presumption, founded in common experience, that it reached its destination by due course of mail. It is prima facie evidence that it was received by the person to whom it was addressed, but that prima facie proof may be rebutted by evidence showing that it was not received. The question is one of fact solely for the determination of the jury under all the evidence: Jensen v. McCorkell, 154 Pa. 323; McSparran v. Southern Mutual Insurance Co., 193 Pa. 184 ; Black v. Roebuck, 17 Pa. Superior Ct. 324; Sitler v. Spring Garden Mutual Fire Insurance Co., 18 Pa. Superior Ct. 139. This rule has been announced in many oases, and the disputed fact Avas properly submitted to the jury-
The plaintiff’s right to recover did not depend upon the testimony of the notary’s clerk alone, inasmuch as two other witnesses testified that the defendant had made a subsequent promise to pay the debt.
The remarks of plaintiff’s counsel in addressing the jury, to which an exception was taken, were not so violative of the rule governing such matters as to warrant a reversal of the judgment. The testimony was brief, the witnesses few in number, and in considering the whole transaction the plaintiff’s contention Avas not an unfair inference to be drawn from the whole evidence. The jury could not be misled or prejudiced thereby, and the trial judge did not consider it necessary to give special attention to this exception, but left the whole question to the jury in a fair and adequate charge. The assignments of error are overruled and the judgment is affirmed.